DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 as filed September 11, 2020 are pending and have been examined. 

Information Disclosure Statement
In the IDS filed December 23, 2020, no copy of document ID number 11 was provided.  Instead, two copies of document ID number 1 was provided.  Therefore, document ID number 11 was not considered.  

Specification
All references to the instant specification are to the substitute specification filed March 1, 2021.  

The disclosure is objected to because of the following informalities: there are multiple instances of the terms “adaptor” and “adaptors”, as well as the terms “adapter” and “adapters”, where instances of the former pair outnumber instances of the latter pair, and it is unclear whether (and how) the instances of the latter pair apply to the use of “adaptor” in the pending claims.    
Appropriate correction is required.

Claim Objections
Claims 1, 6 and 8 are objected to because of the following informalities:  
Claim 1, steps (a) and (b), recites “each binder [ ] comprises a target binder sequence and a unique barcode sequence indicative of the associated binder; (b) ligating the barcode sequence of the target binder sequence onto a proximal DNA barcode, thereby generating a DNA barcode construct” (emphasis added), where “barcode construct” may be reasonably interpreted as a ‘barcode construct molecule’ while “DNA barcode” is reasonably understood as descriptive matter per se (e.g. a barcode on a sheet of paper) which cannot be ‘ligated’ to a physical molecule to produce a “barcode construct” as presented in step (b); 
Claim 8 recites “ligating a sequence adaptor to the library of binders” (emphasis added), which appears to contain a clerical error and so should recite --ligating a sequencing adaptor to the library of binders--; and 
further regarding the above quoted portion of Claim 8, the wording literally encompasses one adaptor to a “library” of more than one molecule as opposed to ‘ligating a sequencing adaptor to a member of the library of binders’.  
Appropriate explanations and/or correction are required.
Further regarding step (b) of Claim 1, Applicant is urged to consider revising “proximal DNA barcode” to recite --proximal DNA barcode sequence--.

Claim Interpretation
The recitation of “optionally” in steps (c) and (d) of Claim 1 is interpreted as meaning that not all embodiments of Claim 1 include each of steps (c) and (d), individually or in combination.  Stated differently, Claim 1 is interpreted as requiring all embodiments of the claimed method to include steps (a), (b), (e) and (f) as presented.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The inclusion of Claims 2-10 is due to their dependencies from Claim 1.  

Regarding Claims 1-10, the term “specifically” in Claim 1, line 4, is a relative term which renders the claim indefinite. The term “specifically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The instant specification does not provide a standard for ascertaining the requisite degree because the definition on page 7 (reproduced below) explains the meaning by use of additional relative terms:

    PNG
    media_image1.png
    107
    808
    media_image1.png
    Greyscale

The terms “high” substrate specificity, “very low” substrate specificity and “no” substrate specificity fail to provide a standard for ascertaining the requisite degree for “specifically” because each of ‘high specificity’, ‘very low specificity’ and ‘no specificity’ attempts to define “specificity” in terms of “specificity” (i.e. itself) with additional use of relative terms (i.e. “high” and “very low”) where the combined terms do not provide a standard for ascertaining the requisite degree of “specificity” in Claim 1.   
In light of the foregoing, Claims 1-10 are indefinite.  

Additionally regarding Claims 1-10, step (b) of Claim 1 recites “ligating the barcode sequence of the target binder sequence onto a proximal DNA barcode, thereby generating a DNA barcode construct” (emphasis added), where “proximal” is a relative term that requires a reference.  
This determination is supported by the following definition of “proximal” (downloaded from https://www.merriam-webster.com/dictionary/proximal): 

    PNG
    media_image2.png
    355
    632
    media_image2.png
    Greyscale

Based on the first definition above, “a proximal DNA barcode” would be understood as “situated close to” something else as a point of reference.  If the second definition is applied, the “DNA barcode” would be understood as “next to or nearest the point of attachment” of something else as a reference.  An the third definition is irrelevant to the context of Claim 1.  
Despite the above, Claim 1 provides no reference for “proximal” and the instant specification presents only three relevant instances of the term.  The first appears to restate Claim 1 (see pg 3, 1st ¶) while the second and third are in the context of a different method (see pgs 3-4, bridging ¶, and pg 56, 1st ¶).  
In light of the foregoing, Claims 1-10 are indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, step (b) is treated as reciting --ligating the barcode sequence of the target binder sequence onto a proximal to a binding target, thereby generating a DNA barcode construct-- for purposes of examination.

Regarding Claims 1, 3-7 and 9-10, Claim 1 recites the phrase “a library of unknown binders” where the term “unknown binders” is not defined in the application as filed.  For example, a search of the instant specification for the term “unknown” found only one relevant instance (see pg 3, 1st ¶), which provides no clarity as explained below.  Another instance in the context of “a library of DNA barcoded binders of unknown binding affinity and specificity” (see pgs 3-4, bridging ¶) is in the context of a different method.  A similar search for the term “unknown” in U.S. Provisional Application 62/900,447 (from which the instant application claims priority) found no relevant instances.  
Additionally, searches of the instant specification for the terms “bind”, “binder” and “binders” found no helpful descriptions regarding the meaning of “unknown binders”.  
In the context of Claim 1 and the above instance in the specification, the term “unknown binder” is reasonably interpreted as meaning a molecule that ‘binds’, and is known to ‘bind’, but yet the molecule is “unknown” in an undefined sense, such as unknown identity (other than being a “binder”) and/or unknown physical or functional characteristic (other than being a “binder”).  
But this interpretation results in an equivalence between the phrase “a library of unknown binders” and the phrase ‘a library of  binders’ which ignores the express limitation of “unknown” in Claim 1 without clear basis in the application as filed for doing so.  
Moreover, this interpretation raises the question of what molecules, that are known to be binders yet unknown in some other sense, are within the scope of Claim 1?  Stated differently, how would a skilled artisan ‘not know’ the molecules (that s/he knows to be binders) being used in a method of Claim 1?
Furthermore, there is no basis in the art to interpret “unknown binder” (i.e. an “unknown” molecule that is known to ‘bind’) as equivalent to terms like ‘candidate binder’ or ‘binding candidate’ because the latter terms would be understood as candidate or possible molecules that are not yet ‘known to bind’.  
Additionally, consideration of dependent Claims 2 and 8 compounds the uncertainty.  Each of Claims 2 and 8 further defines “the library of [unknown] binders” by physical characteristics such as those of “aptamers” (in Claims 2 and 8) and “antibodies” and “small molecule binders” (in Claim 2).  To the extent that this indicates the scope of “unknown binders” in Claim 1 as including molecules having those physical characteristics, it also suggests molecules with other undisclosed  physical characteristics being within the scope of Claim 1.  This renders the metes and bounds of “unknown binders” in Claim 1 ambiguous because the skilled artisan is not reasonably apprised of what “unknown binders” are encompassed by, and excluded from, the scope of Claim 1.  
Last, the plain meanings of the two words within the term “unknown binders” make it unreasonable to interpret the term as encompassing all “binders”, regardless of known or unknown identity and known or unknown physical or functional characteristic.  
In light of the foregoing, Claims 1, 3-7 and 9-10 are indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, Claim 2 is treated as reciting --the library of [aptamer, antibody or small molecule] binders-- and Claim 8 is treated as reciting are--the library of [aptamer] binders-- for purposes of examination.  Additionally, Claim 1 is treated as encompassing those interpretations of Claims 2 and 8.  

Additionally regarding dependent Claim 9, it recites “wherein the ligating is enzymatic” for which the basis thereof in Claim 1 is unclear.  
Claim 1 recites “ligating” in each of steps (b) and (e), and it is ambiguous whether Claim 9 is referring to step (b) or step (e) or both.  This ambiguity renders the metes and bounds of Claim 9 unclear, which makes the claim indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods comprising ligating the barcode sequence of target binder sequence with a DNA barcode sequence proximal to a binding target bound by said binder sequence, thereby generating a DNA barcode construct (followed by sequencing in step (f) of Claim 1), does not reasonably provide enablement for the claimed method comprising ligating the barcode sequence of target binder sequences with a DNA barcode sequence proximal to unbound binding targets, thereby generating a DNA barcode construct (in step (b) of Claim 1).  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with Claims 1-10. 
Claim 1 encompasses a method comprising four steps (see Claim Interpretation section above regarding optional steps (c) and (d)) as follows:  
(a) “incubating” (see lines 3-6), 
(b) “ligating” (see lines 7-8), 
(e) “ligating”” (see line 13), and
(f) “sequencing” (see line 14).  
Claim 1 further includes a last clause of “thereby identifying one or more binding events between a plurality of binders and a plurality of binding targets”. 
As explained In the second rejection under 35 USC 112(b) above, step (b) of Claim 1 is treated as reciting --ligating the barcode sequence of the target binder sequence onto a proximal to a binding target, thereby generating a DNA barcode construct-- for purposes of examination.  As such, the broadest reasonable interpretation of “ligating” encompasses ligating the barcode sequence of the target binder sequence onto a proximal to a binding target that is bound or not bound by said binder sequence, thereby generating a DNA barcode construct.  
This is the necessary interpretation because the method of Claim 1 comprises “a plurality of known binding targets” (see step (a)) and not all of them will be ‘bound specifically’ by the “unknown binders” (each comprising a “target binder sequence”) in “a library of unknown binders” of step (a).  Stated differently, step (b) of the claimed method is reasonably interpreted as encompassing “ligating the barcode sequence of the target binder sequence” (of a “binder” regardless of whether it “binds specifically” to a “binding target” (i.e. regardless of whether it is bound or not bound to a “binding target”).  
With step (b) generating DNA barcode constructs comprising “proximal DNA barcode sequences” of binding targets that are both bound and unbound (i.e. to “binders”), the subsequent step (f) sequencing of the constructs would include resulting sequence information for binding targets that are both bound and unbound to the “binders”.  But Claim 1 fails to provide for how the sequencing results of bound, versus unbound, binding targets are to be recognized in order to “identify[ ] one or more binding events between a plurality of binders and a plurality of binding targets” (as required by the last clause of Claim 1) from among the sequencing results of a plurality of binders not bound to binding targets.  
And a review of the instant specification found no description or guidance regarding how to “identify[ ] one or more binding events” among combined sequencing results of both bound and unbound binding targets.  
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
The nature of the invention and breadth of the claims, as well as the lack of sufficient direction or guidance (and the lack of working examples) have been noted above.  
Despite the ability to examine all sequencing results from step (f) of Claim 1, there is no guidance regarding what additional actions are necessary to recognize the results from bound binding targets versus results from unbound binding targets as described above to make and use the method of Claim 1 for “identifying one or more binding events between a plurality of binders and a plurality of binding targets”.  
And while the skill of the artisan is high, s/he is nonetheless left to discover and/or invent alternative means to recognize sequencing results from bound binding targets, versus unbound binding targets, without predictability as to what changes by the skilled artisan are necessary to make and use a method in a manner commensurate with the scope of the claims.  The quantity of de novo experimentation to design, test, and verify possible alterations to apply, or not apply, across the vast number of different possible changes to the claimed method, in order to make and use the claimed method for identifying binding events is thus enormous.  Thus undue experimentation by one of skill in the art is required to make and use the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2016/0060687 A1, published March 3, 2016) as cited in IDS filed March 3, 2022.
Regarding Claim 1, Zhu et al. teach a method comprising 
“contacting a proximity probe to one or more solid supports coupled to a plurality of target analytes and a plurality of address polynucleotides, 
wherein each address polynucleotide of the plurality is barcoded to a target analyte and in proximity to a target analyte to which it is barcoded, 
wherein each target analyte of the plurality is different and does not base pair to the address polynucleotide to which it is barcoded, and 
wherein the proximity probe comprises a binding moiety coupled to a proximity polynucleotide that is barcoded to the binding moiety” (underlining added; see pg 75, their claim 498).  

The above method is illustrated by Figure 1A, reproduced as follows:

    PNG
    media_image3.png
    545
    779
    media_image3.png
    Greyscale

where  ‘a proximity probe’ in their method and the above figure corresponds to “one or more binders”, and ‘a plurality of target analytes’ in their method and Target Analytes A to C in the above figure correspond to “a plurality of known binding targets”, in step (a) of instant Claim 1.  Further regarding Zhu et al.’s target analytes, they teach a “target analyte, can be, but is not limited to, a polypeptide, a protein, a protein fragment, a tagged protein, an antibody, an antibody fragment, a small molecule, a virus particle (e.g., a virus particle comprising a transmembrane protein), or a cell” (see pg 17, ¶0221), which corresponds to instant Claim 3.  And Zhu et al. teach target analytes “modified (e.g. chemically), to provide one or more additional binding sites such as, but not limited to, a dye (e.g., a fluorescent dye)” (see pg 17, ¶0227) and as “compris[ing] a fusion tag” (see pg 18, ¶0237) and as “compris[ing] PTMs including, but not limited to, glycosylation, phosphorylation, acetylation, methylation, myristoylation, prenylation, or proteolytic processing” (Ibid), which corresponds to instant Claim 7.  Also corresponding to Claim 7, Zhu et al. further teach capturing target analytes comprising a tag to couple them to a solid surface (see pg 18, ¶0232, and pg 22, ¶0256), which modifies the analytes from being in solution to being immobilized on a surface.  
Also, ‘a plurality of address polynucleotides’ in their method corresponds to “a proximal DNA barcode” in step (b) of instant Claim 1.  And the feature of “each address polynucleotide of the plurality is barcoded to a target analyte and in proximity to a target analyte to which it is barcoded” in their method corresponds to --a DNA barcode proximal to a binding target-- in step (b) of instant Claim 1 as explained in the second rejection under 35 USC 112(b) above].  
Additionally, the feature of “the proximity probe comprises a binding moiety coupled to a proximity polynucleotide that is barcoded to the binding moiety” in their method and the above figure corresponds to step (a) of instant Claim 1 because ‘a binding moiety’ of their method corresponds to “a target binder sequence” in step (a) of Claim 1, and ‘a proximity polynucleotide’ in their method corresponds to “a unique barcode sequence indicative of the associated binder” in step (a) of instant Claim 1.  Further regarding Zhu et al.’s binding moiety, they teach their “binding moiety is a polynucleotide” (see pg 2, ¶0020) and “the polynucleotide is an aptamer” (see pg 2, ¶0021, pg 5 ¶0055, and pgs 10-11, ¶¶0102-0107), which corresponds to “binders” that are aptamers in instant Claims 2 and 8.  
Zhu et al. further teach the above method as further comprising “binding the proximity probe to a target analyte and coupling the proximity polynucleotide to an address polynucleotide” (emphasis added; see pg 75, their claim 499), where their ‘binding’ corresponds to “one or more binders bind specifically to one or more binding targets” in step (a) of instant Claim 1.  Referring to the “coupling”, Zhu et al. teach “wherein the coupling comprises ligating the address polynucleotide to the proximity polynucleotide” (see pg 75, claim 500), which corresponds to step (b) “ligating” in instant Claim 1.  
Additionally, Zhu et al. teach the above method as comprising “detecting the coupled product or an amplified product thereof” (see pg 75, claim 505) wherein “the detecting comprises sequencing” (see pg 75, claim 506), which corresponds to step (f) “sequencing” in instant Claim 1.  Zhu et al. further teach that “[t]he detecting can comprise deep sequencing (i.e., ultra-deep sequencing or next generation sequencing (NGS))” (see pg 39, ¶0387), which corresponds to instant Claim 10.
And further regarding “one or more binders” in step (a) of instant Claim 1, Zhu et al. teach the above method with “the proximity probe comprises a plurality of proximity probes, wherein the binding moiety of each proximity probe of the plurality is different” (emphasis added; see pg 75, claim 507).  
And regarding “identifying one or more binding events between a plurality of binders and a plurality of binding targets” in the last clause of instant Claim 1, Zhu et al. teach the above method as further comprising “identifying a target analyte as a specific binding partner of a binding moiety” (see pg 75, claim 508).  
Regarding Claim 6, Zhu et al.’s teachings include multiplex formats wherein “a unique label (or barcode) to be attached to each analyte and probe such that positive hits can be deconvoluted at the end using high-throughput methodologies” (see pg 15, ¶0219), and include “a multiplexed chromatin-immunoprecipitation coupled deep-sequencing (ChIP-seq) method” (see Fig. 28 and pg 13, ¶0177) where DNA sequences of a splint polynucleotide and address polynucleotide are added to the genomic DNA analyte (see pg 48, Example 6 and ¶0447).
Zhu et al. do not expressly teach ligating sequencing adaptors to their “coupled product or an amplified product thereof” (see pg 75, claim 505) and so do not teach step (e) of instant Claim 1.  But regarding “an amplified product”, Zhu et al. do teach the above method as further comprising “amplifying a plurality of the coupled products simultaneously or in a single reaction” (see pg 75, claims 503-504).  
Zhu et al. further teach the amplifying as 
“adding a primer set comprising a first primer that binds to a primer binding site upstream of the address barcode of the coupled product or an amplified product thereof; and a second primer that binds to a primer binding site upstream of the proximity barcode of the coupled product or an amplified product thereof. In some embodiments, the first primer comprises a 5′ overhang region. In some embodiments, the 5′ overhang region of the first primer comprises a first universal sequencing primer binding site. In some embodiments, the second primer comprises a 5′ overhang region. In some embodiments, the 5′ overhang region of the second primer comprises a second universal sequencing primer binding site” (emphasis added; see pg 7, ¶0076), 

and “[i]n some embodiments, the amplifying comprises PCR” (see pg 7, ¶0077).  Zhu et al. also teach that “[a] primer can comprise a universal adaptor. For example, a primer can comprise a universal sequencing primer binding region such that amplified products contain the universal sequencing primer region” (emphasis added; see pg 39, ¶0384).  
Therefore, the addition of first and second sequencing primer binding sites by extension of first and second primers (each with 5’ overhangs to introduce the sequencing primer binding sites upon amplification with PCR is equivalent to ligating duplex adaptors with the same sequencing primer binding sites to amplicons after PCR.  
Nonetheless, Zhu et al. do not expressly teach ligating sequencing adaptors as presented in step (e) of instant Claim 1.  
But Zhu et al. additionally teach a method comprising 
“ligating an adaptor sequence to at least one of the 3′-terminus and the 5′-terminus of an RNA before reverse-transcribing the RNA, such that the resulting RNA ligation product or cDNA thereof contains a sequence complimentary to the RNA and a sequence complimentary to the adaptor sequence, which complimentary sequence also can be an adaptor sequence. The adaptor sequence may be specifically ligated to at least one of the 3′-terminal and the 5′-terminal of the nucleic acid.

Alternatively, the method may include reverse transcribing RNA, and subsequently attaching, such as ligating, one or more adaptor and primer (or primer binding) sequences to at least one of the 3′-terminal and the 5′-terminal of cDNA of nucleic acid after the reverse-transcribing. The adaptor sequence may be specifically ligated to at least one of the 3′-terminal and the 5′-terminal of the target nucleic acid. The ligating the adaptor sequence can be as described above” (see pg 38, ¶¶0377-0378).  

And Zhu et al. opine that “[n]umerous variations, changes, and substitutions will now occur to those skilled in the art without departing from the disclosure. It should be understood that various alternatives to the embodiments of the disclosure described herein may be employed in practicing the disclosure” (see pg 47, ¶0438).  Zhu et al. further teach that “[l]igation can be carried out [ ] in the presence of a ligase enzyme (e.g. a DNA ligase)” (see pg 35, ¶0350), which corresponds to instant Claim 9.  
Regarding Claims 1-3, 6-7 and 9-10, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Zhu et al. by ligating one or more sequencing adaptors, analogous to the addition of adaptors to RNA and cDNA strands (as taught by Zhu et al. and described above) to Zhu et al.’s coupled products prior to, or subsequent to, amplification with PCR with the reasonable expectation of successfully performing an equivalent method without surprising or unexpected results.  Additional motivation for the modification to coupled products prior to amplification with PCR is provided by the recognition that the ligated adaptors can be used as primer binding sites for amplification by PCR, and this embodiment provides the useful options of (1) obviating the need for a primer binding site upstream of Zhu et al.’s address barcode and/or the need for a primer binding site upstream of Zhu et al.’s proximity barcode; and (2) allowing a switch in the primers used for amplification from binding to sites upstream of Zhu et al.’s address barcode and/or proximity barcode, to binding to sites in the adaptors ligated to the coupled products.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known (and equivalent) element for another to obtain predictable results.  

Further regarding Claim 8, Zhu et al. teach “a library of identified aptamers that contain adaptor sequences on their ends” (see pg 14, ¶0190).  
And while Zhu et al. do not teach ligating those adaptor sequences to the ends of aptamers, their teachings regarding ligating adaptors described above are re-emphasized.  
So regarding Claim 8, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Zhu et al. (as explained above with respect to Claims 1-3, 6-7 and 9-10) by ligating one or more sequencing adaptors to aptamer embodiments of Zhu et al.’s proximity probe, i.e. the binders of instant Claims 1 and 8,  (as taught by Zhu et al. and described above) with the reasonable expectation of successfully performing an equivalent method without surprising or unexpected results.  Additional motivation for the modification is provided by the recognition that the ligated adaptors can (1) be used as a primer binding site on one end of the subsequent coupled product and so reduces the number of ends requiring ligation of sequencing adaptors from two to one, and (2) provideimproved control over the primer binding site linked to the proximity probe.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known (and equivalent) element for another to obtain predictable results.  

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2016/0060687 A1, published March 3, 2016) as cited in IDS filed March 3, 2022.  
Zhu et al. is as described in the rejections above, but applied differently with respect to Claims 1 and 4-5.   
Regarding Claim 1, Zhu et al. teach a method comprising 
“contacting a proximity probe to one or more solid supports coupled to a plurality of target analytes and a plurality of address polynucleotides, 
wherein each address polynucleotide of the plurality is barcoded to a target analyte and in proximity to a target analyte to which it is barcoded, 
wherein each target analyte of the plurality is different and does not base pair to the address polynucleotide to which it is barcoded, and 
wherein the proximity probe comprises a binding moiety coupled to a proximity polynucleotide that is barcoded to the binding moiety” (underlining added; see pg 75, their claim 498).  

The above method is illustrated by Figure 1A as reproduced above, where ‘a proximity probe’ in their method and the above figure corresponds to “a plurality of known binding targets”, and ‘a plurality of target analytes’ in their method and Target Analytes A to C in the above figure correspond to “one or more binders”, in step (a) of instant Claim 1.  And as shown in the above figure, their Target Analytes A to C (and so the “one or more binders” in step (a) of instant Claim 1) are immobilized on a “solid support”, which corresponds to instant Claim 4.  
Zhu et al. further teach “[t]he target analytes may be directly spotted onto a surface (e.g., a planar glass surface)” (see pg 22, ¶0267, and pg 27, ¶0296), which corresponds to instant Claim 5. 
Also, ‘a plurality of address polynucleotides’ in their method corresponds to “a unique barcode sequence indicative of the associated binder” in step (a) of instant Claim 1.  
And the feature of “the proximity probe comprises a binding moiety coupled to a proximity polynucleotide that is barcoded to the binding moiety” in their method and the above figure corresponds to step (a) of instant Claim 1 because ‘a binding moiety’ of their method corresponds to “a binding target” in step (a) of Claim 1, while ‘a proximity polynucleotide that is barcoded to the binding moiety’ corresponds to “a proximal DNA barcode” in step (b) of instant Claim 1.  Moreover, the feature of “each address polynucleotide of the plurality is barcoded to a target analyte and in proximity to a target analyte to which it is barcoded” in their method corresponds to --a DNA barcode proximal to a binding target-- in step (b) of instant Claim 1 as explained in the second rejection under 35 USC 112(b) above].  
Zhu et al. further teach the above method as further comprising “binding the proximity probe to a target analyte and coupling the proximity polynucleotide to an address polynucleotide” (emphasis added; see pg 75, their claim 499), where their ‘binding’ corresponds to “one or more binders bind specifically to one or more binding targets” in step (a) of instant Claim 1.  Referring to the “coupling”, Zhu et al. teach “wherein the coupling comprises ligating the address polynucleotide to the proximity polynucleotide” (see pg 75, claim 500), which corresponds to step (b) “ligating” in instant Claim 1.  
Additionally, Zhu et al. teach the above method as comprising “detecting the coupled product or an amplified product thereof” (see pg 75, claim 505) wherein “the detecting comprises sequencing” (see pg 75, claim 506), which corresponds to step (f) “sequencing” in instant Claim 1.  Zhu et al. further teach that “[t]he detecting can comprise deep sequencing (i.e., ultra-deep sequencing or next generation sequencing (NGS))” (see pg 39, ¶0387), which corresponds to instant Claim 10.
And further regarding “one or more binders” in step (a) of instant Claim 1, Zhu et al. teach the above method with “the proximity probe comprises a plurality of proximity probes, wherein the binding moiety of each proximity probe of the plurality is different” (emphasis added; see pg 75, claim 507).  
And regarding “identifying one or more binding events between a plurality of binders and a plurality of binding targets” in the last clause of instant Claim 1, Zhu et al. teach the above method as further comprising “identifying a target analyte as a specific binding partner of a binding moiety” (see pg 75, claim 508).  
Zhu et al. do not expressly teach ligating sequencing adaptors to their “coupled product or an amplified product thereof” (see pg 75, claim 505) and so do not teach step (e) of instant Claim 1.  But regarding “an amplified product”, Zhu et al. do teach the above method as further comprising “amplifying a plurality of the coupled products simultaneously or in a single reaction” (see pg 75, claims 503-504).  
Zhu et al. further teach the amplifying as 
“adding a primer set comprising a first primer that binds to a primer binding site upstream of the address barcode of the coupled product or an amplified product thereof; and a second primer that binds to a primer binding site upstream of the proximity barcode of the coupled product or an amplified product thereof. In some embodiments, the first primer comprises a 5′ overhang region. In some embodiments, the 5′ overhang region of the first primer comprises a first universal sequencing primer binding site. In some embodiments, the second primer comprises a 5′ overhang region. In some embodiments, the 5′ overhang region of the second primer comprises a second universal sequencing primer binding site” (emphasis added; see pg 7, ¶0076), 

and “[i]n some embodiments, the amplifying comprises PCR” (see pg 7, ¶0077).  Zhu et al. also teach that “[a] primer can comprise a universal adaptor. For example, a primer can comprise a universal sequencing primer binding region such that amplified products contain the universal sequencing primer region” (emphasis added; see pg 39, ¶0384).  
Therefore, the addition of first and second sequencing primer binding sites by extension of first and second primers (each with 5’ overhangs to introduce the sequencing primer binding sites upon amplification with PCR is equivalent to ligating duplex adaptors with the same sequencing primer binding sites to amplicons after PCR.  
Nonetheless, Zhu et al. do not expressly teach ligating sequencing adaptors as presented in step (e) of instant Claim 1.  
But Zhu et al. additionally teach a method comprising 
“ligating an adaptor sequence to at least one of the 3′-terminus and the 5′-terminus of an RNA before reverse-transcribing the RNA, such that the resulting RNA ligation product or cDNA thereof contains a sequence complimentary to the RNA and a sequence complimentary to the adaptor sequence, which complimentary sequence also can be an adaptor sequence. The adaptor sequence may be specifically ligated to at least one of the 3′-terminal and the 5′-terminal of the nucleic acid.

Alternatively, the method may include reverse transcribing RNA, and subsequently attaching, such as ligating, one or more adaptor and primer (or primer binding) sequences to at least one of the 3′-terminal and the 5′-terminal of cDNA of nucleic acid after the reverse-transcribing. The adaptor sequence may be specifically ligated to at least one of the 3′-terminal and the 5′-terminal of the target nucleic acid. The ligating the adaptor sequence can be as described above” (see pg 38, ¶¶0377-0378).  

And Zhu et al. opine that “[n]umerous variations, changes, and substitutions will now occur to those skilled in the art without departing from the disclosure. It should be understood that various alternatives to the embodiments of the disclosure described herein may be employed in practicing the disclosure” (see pg 47, ¶0438).  Zhu et al. further teach that “[l]igation can be carried out [ ] in the presence of a ligase enzyme (e.g. a DNA ligase)” (see pg 35, ¶0350), which corresponds to instant Claim 9.  
Claims 1 and 4-5, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Zhu et al. by ligating one or more sequencing adaptors, analogous to the addition of adaptors to RNA and cDNA strands (as taught by Zhu et al. and described above) to Zhu et al.’s coupled products prior to, or subsequent to, amplification with PCR with the reasonable expectation of successfully performing an equivalent method without surprising or unexpected results.  Additional motivation for the modification to coupled products prior to amplification with PCR is provided by the recognition that the ligated adaptors can be used as primer binding sites for amplification by PCR, and this embodiment provides the useful options of (1) obviating the need for a primer binding site upstream of Zhu et al.’s address barcode and/or the need for a primer binding site upstream of Zhu et al.’s proximity barcode; and (2) allowing a switch in the primers used for amplification from binding to sites upstream of Zhu et al.’s address barcode and/or proximity barcode, to binding to sites in the adaptors ligated to the coupled products.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known (and equivalent) element for another to obtain predictable results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franch et al. (US 2009/0264300 A1, published 22 October 2009) teach a method “for the synthesis of small molecules with different chemical sequences, [ ] non-ribosomally produced polypeptides, peptoids, [ ] e.g., polypeptides, polynucleotides etc. as disclosed herein above” (see ¶0769, 0778).  They further teach a peptide as “comprising or essentially consisting of at least two □-amino acids linked to one another by a linker including a peptide bond” (see pg 6, ¶0109) and as a “[p]lurality of covalently linked amino acid residues defining a sequence and linked by amide bonds. The term is used analogously with oligopeptide and polypeptide” (emphasis added; see pg 9, ¶0142).  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl

/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637